Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1529 Filed 11/13/20 Page 1 of 30




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 Linda DeVooght, Tressa Sinha,
 Jennifer Piper, and Dawn McLean,
                                              Case: 20-cv-10812
        Plaintiffs,
                                              Hon. George Caram Steeh
 v.                                           United States District Judge

 City of Warren,                              Hon. David R. Grand
                                              United States Magistrate Judge
        Defendant.


             PLAINTIFFS’ STIPULATED SECOND AMENDED
         VERIFIED COMPLAINT FOR DAMAGES, DECLARATORY
          JUDGMENT, INJUNCTIVE RELIEF AND JURY DEMAND
        1.    Plaintiffs Linda DeVooght, Tressa Sinha, Jennifer Piper, and Dawn

 McLean are women dispatchers employed by the City of Warren Police Department.

 They originally brought this lawsuit against their employer, the City of Warren

 alleging violations of their 14th Amendment Equal Protection rights and their rights

 under the Elliott-Larsen Civil Rights Act. Plaintiffs have been subjected to

 unlawfully adverse conditions of employment because of their sex, and now

 Plaintiffs add to their Complaint charges under Title VII of the 1964 Civil Rights

 Act.

        2.    Plaintiffs, who are civilian employees, are required to conduct pat-

 down searches of women arrestees, which is universally understood to be a


                                          1
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1530 Filed 11/13/20 Page 2 of 30




 responsibility properly left to trained sworn police officers; whereas, similarly

 situated male dispatchers have no such work demand. Defendants, the City of

 Warren and its Police Commissioner, require Plaintiffs and their fellow women

 dispatchers, but not their similarly situated male dispatchers, to conduct these

 inherently unsafe searches of arrestees instead of assigning the task to one of the

 City’s on-duty female police officers who have been properly trained to conduct the

 searches, or requesting the assistance of a female office from a neighboring

 jurisdiction.

                       JURISDICTION, PARTIES AND VENUE

       3.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

 authorizes federal courts to decide cases concerning federal questions; 28 U.S.C. §

 1343(a)(3) and (4), which authorize federal courts to hear civil rights cases; and 28

 U.S.C. § 2201, the Declaratory Judgment Act.

       4.        This Court has jurisdiction pursuant to 28 U.S.C. § 1367 over the state-

 law claims under the Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq

 (“ELCRA”) arising from the same core operative facts as the federal questions.

       5.        Plaintiff Linda DeVooght is a 48-year-old woman who resides in

 Sterling Heights, County of Macomb, Michigan.

       6.        Plaintiff Tressa Sinha is a 35-year-old woman who resides in Troy,

 County of Oakland, Michigan.


                                             2
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1531 Filed 11/13/20 Page 3 of 30




       7.     Plaintiff Jennifer Piper is a 46-year-old woman who resides in Warren,

 County of Macomb, Michigan.

       8.     Plaintiff Dawn Mclean is a 48-year-old woman who resides in Warren,

 County of Macomb, Michigan.

       9.     Defendant City of Warren is an incorporated municipality under

 Michigan’s Home Rule Cities Act and located in Macomb County, Michigan.

       10.    On October 15, 2020, Plaintiffs received their Notices of Right to Sue

 from the EEOC on their charges of discrimination in violation of Title VII of the

 1964 Civil Rights Act:

                 a. DeVooght, Charge Number 471-2020-02481

                 b. Sinha, Charge Number 471-2020-02484

                 c. Piper, Charge Number 471-2020-02483

                 d. McLean, Charge Number 471-2020-02604

       11.    Venue is proper in this Court as Defendant City is located in the Eastern

 District of Michigan, all parties live and work in the Eastern District of Michigan,

 and all the events alleged herein occurred in the Eastern District of Michigan.

                                 Statement of Facts

       12.    The City of Warren Police Department employs approximately 20

 dispatchers, 4 of whom are men and the rest of whom are women.




                                           3
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1532 Filed 11/13/20 Page 4 of 30




       13.   The dispatchers employed by the City of Warren Police Department are

 paid according to two collective bargaining agreements—one for the dispatchers and

 one for the supervisors—and these agreements make no distinction in pay between

 male and female dispatchers or dispatch supervisors.

       14.   Plaintiff Linda DeVooght began working as a dispatcher for Defendant

 City of Warren’s Police Department on or about April 6, 1999. She was promoted

 to a Supervisor of Dispatch on or about February 20, 2015.

       15.   In September of 2020, Ms. DeVooght accepted a settlement agreement

 negotiated through the unions with Defendants to accept a demotion to dispatcher

 and an unpaid suspension.

       16.   On October 7, 2020, the City issued a personnel order reinstating

 DeVooght to the position of dispatcher.

       17.   On October 9, 2020, Ms. DeVooght resumed employment with the City

 of Warren as a dispatcher.

       18.   Plaintiff Tressa Sinha began working as a dispatcher for Defendant City

 of Warren’s Police Department on or about May 27, 2015.

       19.   Plaintiff Jennifer Piper began working a dispatcher for Defendant City

 of Warren’s Police Department on or about January 24, 2005.

       20.   Plaintiff Dawn McLean began working as a dispatcher for Defendant

 City of Warren’s Police Department in or about May 1997.


                                           4
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1533 Filed 11/13/20 Page 5 of 30




 A. The City of Warren Police Department Maintains a Long-Standing Policy
    that Requires Women Dispatchers to Conduct Custodial Searches of
    Prisoners; whereas, Male Dispatchers Have No Such Requirement
       21.    On October 4, 2017, the City of Warren Police Department issued

 General Order No. 17-10 for Arrest Procedures and the “handling, booking, and

 processing of prisoners taken into custody.”

       22.    According to Section G, “Prisoner Searches,” of this 2017 General

 Order:

              a.    “the arresting/transporting officers will conduct an initial search

                    for weapons and contraband.”

              b.    “If a male prisoner is arrested by a female officer, an available

                    male officer who is on duty and in the station when the arrest is

                    made shall be called upon to conduct the search.”

              c.    “If a female prisoner is arrested by a male officer, an available

                    officer who is on duty and in the station when the arrest is made

                    shall be called upon to conduct the search prior to calling upon

                    a dispatcher to perform the search.”

       23.    This General Order further directs that “A female dispatcher will

 conduct the search of a female prisoner in the detention facility when: 1) a female is

 arrested by a male officer; and 2) there are no female officers on duty and in the

 station at the time of booking.”


                                           5
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1534 Filed 11/13/20 Page 6 of 30




       24.      This General Order further directs that when only 3 dispatchers are on

 duty “or if the Watch Commander deems it necessary, an officer will be assigned by

 the Watch Commander to assist in Dispatch until the search is completed.”

       25.      There is no provision for male dispatchers to ever search a prisoner.

       26.      This written policy of ordering female dispatchers to perform body

 searches of female prisoners has been in effect since 2011.

       27.      Earlier versions of the prisoner search policy have, with only a few

 short exceptions, also spelled out that only female dispatchers would be called upon

 to perform prisoner searches.

       28.      On April 4, 2020, in response to initial negotiations regarding

 Plaintiffs’ filing of their initial Complaint and a since-withdrawn Motion for

 Preliminary Injunction and Temporary Restraining Order (Dkt. 2), Defendants

 issued General Order 20-03, which altered the policy’s language to require a

 dispatcher to conduct a prisoner search when a same-sex patrol officer is

 unavailable.

       29.      There is no known instance dating back at least three decades and

 including since the revised directive issued on April 4, 2020, of a male dispatcher

 conducting a prisoner search.

       30.      The City of Warren Police Department General Order regarding the

 General Description of Duties for Dispatchers was last revised in August of 2003.


                                            6
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1535 Filed 11/13/20 Page 7 of 30




       31.    This General Order regarding the Duties for Dispatchers mentions as

 the last of a long list of duties that a dispatcher “assists in the searching/processing

 of arrested persons in the station, as necessary, at the direction of a supervisor.”

       32.    The General Order describing the duties of Dispatch Supervisors,

 which became effective on October 9, 2002 and remains in effect today, makes no

 mention of prisoner searches as a responsibility, but does indicate that he or she

 performs general dispatch duties.

       33.    The collective bargaining agreements relevant to Dispatchers and

 Dispatch Supervisors make no mention of prisoner searches as a responsibility of

 any dispatcher.

 B. Defendants Maintain a Policy and Practice that Requires Plaintiffs and the
    Other Female Dispatchers, but Never Male Dispatchers, to Regularly
    Conduct Custodial Searches of Female Arrestees

       34.    On numerous occasions in any given week—averaging four to five

 times in a week—Defendants order a female dispatcher to leave her duties and

 perform a custodial search of a prisoner.

       35.    Even though the applicable orders direct a female officer who is on duty

 and in the station to conduct the search, as a practice and policy of the department

 and its commanding officers, female officers are not ordered to perform these

 searches, even when they are on duty and in the station.




                                             7
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1536 Filed 11/13/20 Page 8 of 30




       36.    Rather, it is nearly always the case that when a male officer brings in a

 female prisoner, a female dispatcher is ordered to report to the intake area and

 conduct the search.

       37.    Of its nearly 200 sworn officers, Defendant City of Warren’s Police

 Department employs 14 female police officers, which is only 7%.

       38.    The average across the United States of women as a percentage of a

 police force is over 12%, and in comparable Michigan police departments, women

 comprise over 10% of the sworn officers.

       39.    One of the Warren PD female officers is assigned during the days from

 Monday to Friday at the station and yet she is rarely ordered to conduct the full

 custodial search of a female arrestee brought in by a male officer.

       40.    Plaintiffs and their female colleagues in dispatch have regularly been

 called upon to conduct a prisoner search even though a female sworn officer is either

 available in the station or could be readily summoned from the road to perform the

 search.

       41.    Searching a prisoner or arrestee is inherently dangerous work that

 requires the specialized training of a sworn police officer.

       42.    The Warren Police Department’s policy indicates that women

 dispatchers should wear bullet-proof vests when conducting prisoner searches.




                                           8
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1537 Filed 11/13/20 Page 9 of 30




        43.    This policy of prescribing bullet-proof vests serves as Defendants’

 admission that conducting prisoner searches is inherently dangerous work not

 suitable for civilians.

        44.    Acceptable practices for searching arrestees include:

                  a. Having a sworn officer of the sex requested by the prisoner

                      conduct the search;

                  b. Having a sworn officer of the sex that matches the apparent sex

                      of the prisoner conduct the search;

                  c. Summoning from a neighboring jurisdiction a sworn officer of

                      the sex matching the apparent or requested sex of the prisoner to

                      conduct the search;

                  d. Having a sworn officer of any sex conduct the search in a

                      situation that can be monitored through security cameras.

        45.    It is not considered an acceptable policing practice to allow civilians

 who are not trained or sworn officers to search a prisoner or arrestee.

        46.    Defendant City of Warren has in the past dispatched its own female

 officers to a neighboring jurisdiction to search a female arrestee.

        47.    Defendant City of Warren borders the City of Detroit, which employees

 approximately 500 female police officers who could be summoned to assist with a

 search when no female officer is on duty in Warren.


                                            9
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1538 Filed 11/13/20 Page 10 of 30




       48.    The City of Warren is compact in geographical scope so that a female

 officer on duty anywhere in the city could be summoned to the jail to perform a

 search in less than twenty minutes.

 C. Female and Male Dispatchers are Held to Different Qualifications for
    Employment

      49.     Defendants require that female dispatchers be physically able to

 perform prisoner searches, but do not hold male dispatchers to the same physical job

 requirements.

      50.     When Plaintiff Jennifer Piper took a medical leave in the fall of 2019,

 Defendants would not clear her to return to work until she could demonstrate that

 she was physically able to conduct custodial searches of prisoners.

      51.     No male dispatcher has ever had to demonstrate that he was physically

 able to conduct custodial searches to be cleared to return to work.

      52.     Indeed, a male dispatcher during the same time took time off work for

 hernia surgery, but was allowed to return to his job, which for him was considered

 light duty, even though he was not physically able to conduct custodial searches.

 D. Custodial Searches Involve Extensive Physical Contact with the Prisoner’s
    Body, Clothing, and Personal Effects; However, the City of Warren has
    Failed to Properly Train or Protect the Female Dispatchers it Orders to
    Conduct these Searches

       53.    The City’s General Order No. 17-10 on Arrest Procedures defines the

 full custodial search that must be conducted of a prisoner being arrested as requiring


                                          10
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1539 Filed 11/13/20 Page 11 of 30




 the person conducting the search to remove and inventory all personal property,

 check the prisoner’s garments, remove all medications, contraband, and potential

 weapons, and remove and inspect all headwear such as wigs, toupees, weaves, or

 barrettes.

       54.    When      a   female    dispatcher    is   performing    the   search,    the

 arresting/assisting officer is required by the General Order No. 17-10 to “stand by in

 close proximity in the booking area until the search has been completed and the

 prisoner has been turned over to detention personnel.”

       55.    In practice, the arresting/assisting officer will commonly leave the

 proximity of the female dispatcher and the prisoner she has been ordered to search.

       56.    Indeed, on March 12, 2020, one female dispatcher was ordered to

 conduct a custodial search on a female prisoner who was arrested on a two-felony

 warrant—assault      and    concealing    a     dangerous    weapon—yet       the     male

 arresting/assisting officer left this dispatcher alone with this prisoner for at least two

 minutes during the search.

       57.    Sworn police officers receive extensive training to safely conduct a

 custodial search of a prisoner, disarm prisoners, and remove contraband.

       58.    However, the City of Warren’s Police Department has failed to provide

 adequate training in five years for the female dispatchers to conduct a custodial

 search of a prisoner, disarm prisoners, or remove contraband from a prisoner.


                                            11
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1540 Filed 11/13/20 Page 12 of 30




       59.    One video Defendants have used to provide “training” to Plaintiffs and

 other female dispatchers on conducting searches even demonstrates a male officer

 conducting the custodial search of a female prisoner.

       60.    Watching a training video is woefully inadequate training for

 conducting a search that can expose the person conducting the search to infectious

 diseases such as COVID-19, potential weapons the prisoner is holding that evaded

 the original pat-down, highly toxic narcotics the prisoner may yet have concealed on

 her person, as well as lice, scabies, fleas and other pests that may have infested a

 prisoner.

       61.    Male dispatchers, unlike their female counterparts, are never asked or

 ordered to perform custodial searches of prisoners; therefore, the male dispatchers

 are never subjected to the risks associated with conducting custodial searches of

 prisoners.

       E.     On March 10, 2020, when the First COVID-19 Case in Michigan
              was Confirmed, Defendants Ordered Female Dispatchers to
              Continue to Conduct Custodial Searches of Prisoners

       62.    On March 10, 2020, the first COVID-19 case in Michigan was

 confirmed and Governor Whitmer declared a State of Emergency directing that steps

 be taken to prevent the spread of the disease.

       63.    After March 10, 2020, Defendants continued to order Plaintiffs and

 their fellow Female Dispatchers to conduct custodial searches of female prisoners.


                                          12
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1541 Filed 11/13/20 Page 13 of 30




       64.    The United States Centers for Disease Control and Prevention (“CDC”)

 has issued guidance regarding the measures to be taken at workplaces to avoid and

 protect against transmission of COVID-19. Among the recommendations provided

 for law enforcement personnel is maintain a distance of at least 6 feet from

 individuals whenever possible.1

       65.    Additionally, the CDC has advised the following as minimally

 acceptable Personal Protective Equipment to Wear when one must be within 6 feet

 of another individual to perform operational duties 2:

              a.    A single pair of disposable examination gloves,

              b.    Disposable isolation gown or single-use/disposable coveralls,

              c.    Any NIOSH-approved particulate respirator (i.e., N-95 or

                    higher-level respirator); Facemasks are an acceptable alternative

                    until the supply chain is restored, and

              d.    Eye protection (i.e., goggles or disposable face shield that fully

                    covers the front and sides of the face)




 1
   “What Law Enforcement Personnel Need to Know About Coronavirus Disease
 2019 (COVID-19),” CDC, available at https://www.cdc.gov/coronavirus/2019-
 ncov/community/guidance-law-enforcement.html (Last visited 3-23-2020).
 2
   Id.
                                          13
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1542 Filed 11/13/20 Page 14 of 30




       66.    While disposable gloves and face masks have been made available to

 Plaintiff and their fellow Female Dispatchers, Defendants initially failed to provide

 isolation gowns or eye protection to them.

       67.    Indeed, on March 22, 2020, a female dispatcher, who has since

 withdrawn her claims against Defendant, expressed her concerns about performing

 a custodial search without such protective equipment because she lives with three

 family members who are in high-risk categories for COVID-19 exposure—diabetes,

 cancer treatment, and asthma.

       68.    The Watch Commander told this dispatcher that all she needed was the

 mask and the gloves. He denied her a protective gown and eye protection.

      69.     This dispatcher was required to perform the custodial search on this

 female prisoner notwithstanding her concerns and the lack of proper protective

 equipment, and the fact that a female officer was due to come on duty at the station

 in 15 minutes.

      70.     Male Dispatchers are never expected to perform custodial searches of

 prisoners.

 F. Custodial Searches of Prisoners Expose Female Dispatchers to Other
    Dangerous and Odious Conditions
       71.    Plaintiffs and their fellow Female Dispatchers have been ordered to

 conduct searches in which they must touch and handle women who:

              a.    are extremely intoxicated;

                                          14
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1543 Filed 11/13/20 Page 15 of 30




             b.    are belligerent and make direct threats to the female dispatchers;

             c.    have urinated, vomited, and/or defecated on themselves;

             d.    are known or believed to be infected with highly contagious

                   diseases;

             e.    show obvious signs of lice, bed bugs, flea, and/or scabies

                   infestation; and/or

             f.    may have sharp objects such as drug paraphernalia and/or

                   weapons.

       72.   Plaintiffs and their fellow Female Dispatchers have been ordered to

 conduct strip searches of women who are believed to be:

             a.    concealing weapons in the folds and cavities of their bodies;

             b.    concealing highly toxic controlled substances in the folds and

                   cavities of their bodies;

             c.    are known or believed to be infected with highly contagious

                   diseases;

             d.    show obvious signs of lice, bed bugs, flea, and/or scabies

                   infestation.

       73.   Plaintiffs and their fellow Female Dispatchers have been ordered to

 conduct searches of women who are obviously ill.




                                         15
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1544 Filed 11/13/20 Page 16 of 30




       74.    Plaintiffs and other Female Dispatchers have been exposed directly to

 the body fluids of women prisoners during these searches.

       75.    Plaintiffs and other Female Dispatchers have been left alone with

 female prisoners during the custodial search or left with only an inexperienced

 rookie officer while the female dispatcher conducted the search.

       76.    Plaintiffs and other Female Dispatchers have even been left alone to

 search prisoners who were arrested on violent felony charges.

 G. Plaintiffs Have Been Required to Search Prisoners even when Female
    Officers were on Duty and in the Station
       77.    The General Order governing custodial searches of prisoners requires

 that a female officer present in the station and on duty conduct the search, and that

 a female dispatcher only be ordered to conduct the search when that is not the case.

       78.    However, on numerous occasions Plaintiffs and their fellow female

 dispatchers have been ordered to conduct the custodial search of female prisoners

 even though there were female officers on duty in the station. For example:

              a.    On June 24, 2019, a female prisoner was brought in by a male

                    officer. A female officer was on duty and in the station at the

                    time but she rejected the page to conduct the search. Instead,

                    Plaintiff Linda DeVooght was ordered to conduct the search.

              b.    On March 13, 2020, a female prisoner was brought in by a male

                    officer. At the time, a female officer was in the station and on

                                          16
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1545 Filed 11/13/20 Page 17 of 30




                     duty. Nonetheless, Plaintiff Jennifer Piper was ordered to

                     conduct the search of the prisoner.

              c.     On March 16, 2020, a female prisoner was brought in by a male

                     officer. At the time, a female officer was on duty and in the

                     station; however, the watch commander informed dispatch that

                     this officer was “unavailable” with no further elaboration.

                     Instead, Plaintiff Tressa Sinha was ordered to conduct the search

                     of the prisoner.

 H. When Female Dispatchers are Ordered to Report to Booking and Conduct
    a Search, Dispatch is Left Understaffed

        79.   The General Order governing prisoner processing indicates that to

 prevent understaffing of the dispatch unit, a male officer will provide relief for the

 female dispatcher when she is ordered to conduct a custodial search of a prisoner.

        80.   However, the male officers sent to relieve female dispatchers do not

 have training to perform the functions of the dispatch, leaving the dispatch unit short

 of staff.

        81.   On June 13, 2019, a female dispatcher was ordered to conduct a

 custodial search. While she was conducting the search, the male police officer sent

 to cover this dispatcher’s duties talked with colleagues nearby instead of answering

 the phones at dispatch.



                                           17
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1546 Filed 11/13/20 Page 18 of 30




       82.    On October 19, 2019, when a female dispatcher was ordered to report

 to booking and conduct a search, the male officer who replaced her at dispatch sat at

 a computer that was not logged in and worked on his own paperwork instead of

 answering the phones at dispatch.

 I. Plaintiffs Face Immediate and Ongoing Threats to their Physical Health
    Because of Defendant’s Unlawful Policy

       83.    The policy and practice of the City of Warren’s Police Department on

 its face imposes conditions and terms of employment on the women who work as

 dispatchers and dispatch supervisors that are far more dangerous and odious than the

 terms and conditions of employment enjoyed by the male dispatchers.

       84.    Because of this facially discriminatory policy and practice, female

 dispatchers, but never their male counterparts, have endured the risk and danger of

 exposure to infectious diseases, including notably COVID-19, solely because of

 their sex.

       85.    Even before the COVID-19 pandemic, Plaintiffs have regularly and

 frequently been subjected to belligerence and hostility by the female prisoners they

 have been ordered to search, and Plaintiffs suffer these indignities and stresses solely

 because of their sex.

       86.    Plaintiffs have also regularly and frequently been subjected to the risk

 of being exposed to noxious infestations like scabies, bed bugs, lice, and fleas, as

 well as the dangers of toxic drugs and weapons hidden on these female prisoners’

                                           18
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1547 Filed 11/13/20 Page 19 of 30




 bodies, and Plaintiffs have been forced to face these dangers solely because of their

 sex.

        87.      Plaintiffs and the other female dispatchers receive no remuneration nor

 compensation of any sort for the additional dangers, risks, and unpleasantness of

 being regularly and frequently ordered to conduct custodial searches solely because

 of their sex.

 J. There Exist Other Reasonable Operational Procedures That Would Allow
    for the Processing of Female Prisoners without Violating Plaintiffs’ Equal
    Protection Rights
        88.      The City of Warren’s Police Department has failed to consider or adopt

 alternative procedures that would allow for the processing of female prisoners

 without imposing on Plaintiffs and their fellow female dispatchers unfair, dangerous,

 and noxious terms and conditions of employment because of their sex.

        89.      For instance, Plaintiffs have requested and been denied that they be paid

 a form of “hazard compensation” for being ordered to conduct these dangerous and

 odious custodial searches of prisoners.

        90.      It is also the case that while nationally, women comprise nearly 15% of

 all police officers 3, the City of Warren employs only 14 female police officers, which

 is approximately 7% of the police force.



 3
  Data USA, “Police Officers”, available at
 https://datausa.io/profile/soc/333050/#demographics (last visited March 24, 2020).
                                             19
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1548 Filed 11/13/20 Page 20 of 30




       91.    The City of Warren has failed to adequately recruit and employ

 reasonable numbers of female officers.

       92.    Even when female officers are on duty and in the station, Defendants

 fail to order them to report to the jail to conduct searches of female prisoners.

       93.    Therefore, the City of Warren has failed to rely upon its female officers,

 who are properly trained to handle prisoners and compensated commensurate to the

 risks and dangers they must face as sworn officers, to conduct custodial searches—

 an integral part of their own job descriptions.

       94.    The City of Warren’s Police Department has failed to organize its

 staffing schedules to ensure that a female officer is on duty and available to conduct

 female prisoner searches.

       95.    Defendants’ failure to recruit and hire sufficient number of women to

 serve as sworn officers impedes their ability to staff the department so as to ensure

 that a female officer is on duty and available to conduct female prisoner searches.

    Count One: 42 U.S.C. § 1983, Monell-based Violation of Plaintiffs’ Rights
          Under the Equal Protection Clause of the 14th Amendment
       96.    Plaintiffs incorporate all the above allegations by reference here.

       97.    42 U.S.C. § 1983 allows for a municipality to be sued when it enacts

 and promulgates a law or policy that violates the Constitution or Laws of the United

 States. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978).



                                           20
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1549 Filed 11/13/20 Page 21 of 30




       98.    The 14th Amendment of the United States Constitution forbids the

 denial of any person the equal protection of the laws.

       99.    Included within the 14th Amendment is the guarantee that a

 government may not treat a group of persons less favorably because of their sex.

       100. As set forth above, the City of Warren, through its Police Department,

 have promulgated and enforced a General Order that treats Plaintiffs, a group of

 female dispatchers, less favorably than the male dispatchers in the terms and

 conditions of their employment with the City of Warren because of their sex.

       101. Defendant has knowingly promulgated a policy and practice that

 violates the equal protection guarantee of the United States Constitution.

       102. Pursuant to 42 U.S.C. §§ 1983, 1988 and other applicable laws,

 Plaintiffs seek the following relief:

              a.     a declaratory judgment that Defendant’s General Order, policy,

                     and practice of requiring Plaintiffs and their fellow female

                     dispatchers to conduct custodial searches of female prisoners

                     violates Plaintiffs’ Equal Protection rights guaranteed by the

                     14th Amendment;

              b.     monetary damages to compensate Plaintiffs for the many years

                     of extremely dangerous and odious terms and conditions of




                                          21
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1550 Filed 11/13/20 Page 22 of 30




                    employment that have been imposed upon them unlawfully

                    because of their sex;

              c.    punitive damages reflecting the knowing and deliberate nature of

                    Defendants’ sustained promulgation of an unconstitutional

                    policy and practice that violated Plaintiffs’ equal protection

                    rights;

              d.    an award of Plaintiffs’ attorney’s fees and costs; and

              e.    other relief that the Court may deem appropriate.

     Count Two: 42 U.S.C. § 2000e, Unlawful Employment Discrimination

       103. Plaintiffs incorporate all the above allegations by reference here.

       104. Title VII of the Civil Rights act of 1964 makes it unlawful inter alia “to

 discriminate against any individual with respect to [her] compensation, terms,

 conditions, or privileges of employment, because of such individual’s . . . sex.” 42

 U.S.C. § 2000e-2(a)(1).

       105. Title VII further make it unlawful for an employer to “limit, segregate,

 or classify his employees . . . in any way which would deprive or tend to deprive any

 individual of employment opportunities or otherwise adversely affect [her] status as

 an employee, because of . . . sex.” 42 U.S.C. § 2000e-2(a)(2).

       106. As set forth above, the City of Warren, through its Police Department,

 has promulgated and enforced a General Order that treats Plaintiffs, a group of


                                            22
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1551 Filed 11/13/20 Page 23 of 30




 female dispatchers, less favorably than the male dispatchers in the terms and

 conditions of their employment with the City of Warren because of their sex.

       107. Defendant has knowingly promulgated a policy and practice that

 violates the equal protection guarantee of the United States Constitution.

       108. Pursuant to 42 U.S.C. § 1981a and other applicable laws, Plaintiffs seek

 the following relief:

              a.     a declaratory judgment that Defendant’s General Order, policy,

                     and practice of requiring Plaintiffs and their fellow female

                     dispatchers to conduct custodial searches of female prisoners

                     violates Plaintiffs’ Equal Protection rights guaranteed by the

                     14th Amendment;

              b.     monetary damages to compensate Plaintiffs for the many years

                     of extremely dangerous and odious terms and conditions of

                     employment that have been imposed upon them unlawfully

                     because of their sex;

              c.     punitive damages reflecting the knowing and deliberate nature of

                     Defendants’ sustained promulgation of an unconstitutional

                     policy and practice that violated Plaintiffs’ equal protection

                     rights;

              d.     an award of Plaintiffs’ attorney’s fees and costs; and


                                             23
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1552 Filed 11/13/20 Page 24 of 30




              e.     other relief that the Court may deem appropriate.

     Count Three: Violation of the Elliott-Larsen Civil Rights Act, M.C.L. §
      37.2101 et seq., Disparate Treatment in the Terms and Conditions of
                         Employment on the Basis of Sex

       109. Plaintiffs incorporate all the above allegations by reference here.

       110. The ELCRA prohibits employers from discriminating in the terms and

 conditions of employment on the basis of sex. M.C.L. § 37.2202.

       111. Municipalities and governmental entities are covered employers under

 the ELCRA.

       112. As set forth above, Defendant City of Warren, through its Police

 Department, has promulgated and enforced a General Order that treats Plaintiffs, a

 group of female dispatchers, less favorably in the terms and conditions of their

 employment with the City of Warren because of their sex.

       113. As set forth above, Plaintiffs face dangerous and odious work

 conditions not imposed the male dispatchers who are their co-workers—because of

 their sex.

       114. Pursuant to M.C.L. § 37.2801 and other applicable laws, Plaintiffs seek

 the following relief:

              a.     immediate injunctive relief banning the policy and practice of

                     requiring Plaintiffs and their fellow female dispatchers to

                     conduct custodial searches of female prisoners:


                                          24
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1553 Filed 11/13/20 Page 25 of 30




             b.    a declaratory judgment that Defendant’s General Order, policy,

                   and practice of requiring Plaintiffs and their fellow female

                   dispatchers to conduct custodial searches of female prisoners

                   violates Plaintiffs’ rights under the ELCRA;

             c.    monetary damages to compensate Plaintiffs for the many years

                   of extremely dangerous and odious terms and conditions of

                   employment that have been imposed upon them unlawfully

                   because of their sex;

             d.    an award of Plaintiffs’ attorney’s fees and costs;

             e.    other relief that the Court may deem appropriate.

                                PITT McGEHEE PALMER
                                BONANNI & RIVERS

                                By: /s/ Robin B. Wagner____
                                      Michael L. Pitt (P24429)
                                      Robin B. Wagner (P79408)
                                      Kevin M. Carlson (P67704)
                                      Attorneys for Plaintiffs
                                      117 W. Fourth Street, Suite 200
                                      Royal Oak, MI 48067
                                      248-398-9800
                                      248-268-7996 (fax)
                                      mpitt@pittlawpc.com
                                      rwagner@pittlawpc.com
                                      kcarlson@pittlawpc.com
 Dated: November __, 2020




                                           25
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1554 Filed 11/13/20 Page 26 of 30




                          DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury of the facts and issues involved in this

 matter.

                                 PITT McGEHEE PALMER
                                 BONANNI & RIVERS

                                 By: /s/ Robin B. Wagner____
                                       Michael L. Pitt (P24429)
                                       Robin B. Wagner (P79408)
                                       Kevin M. Carlson (P67704)
                                       Attorneys for Plaintiffs
                                       117 W. Fourth Street, Suite 200
                                       Royal Oak, MI 48067
                                       248-398-9800
                                       248-268-7996 (fax)
                                       mpitt@pittlawpc.com
                                       rwagner@pittlawpc.com
                                       kcarlson@pittlawpc.com
 Dated: November __, 2020




                                          26
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1555 Filed 11/13/20 Page 27 of 30
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1556 Filed 11/13/20 Page 28 of 30
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1557 Filed 11/13/20 Page 29 of 30




    SIGNATURE AND VERIFICATION OF STIPULATED SECOND
 AMENDED COMPLAINT BY PLAINTIFF

       I declare under penalty of perjury that the facts stated in this Plaintiffs’

 Stipulated Second Amended Verified Complaint for Damages, Declaratory

 Judgment, Injunctive Relief and Jury Demand are true and accurate to the best of my

 knowledge and information.

             Signed: ___________________________________
                   Jennifer Piper




                                         29
Case 2:20-cv-10812-GCS-DRG ECF No. 36, PageID.1558 Filed 11/13/20 Page 30 of 30
